Citation Nr: 1128582	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-35 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for PTSD from April 23, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran had active duty from January 1988 to May 1991.  He was awarded the Combat Infantryman's Badge for combat service during Operation Desert Storm.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that rating decision, the RO granted service connection and a 50 percent rating for PTSD, effective from April 23, 3004.  The case was remanded by the Board in February 2009.
 
In October 2004, the Veteran submitted a formal claim for entitlement to a total rating based upon individual unemployability due to service-connected disability.  There is no indication that the RO ever adjudicated this claim in a rating decision.  Accordingly, this issue is referred to the AOJ for appropriate action.  

The issue of what evaluation is warranted for posttraumatic stress disorder from April 23, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1996 rating decision denied a claim of entitlement to service connection for PTSD.  The Veteran was informed of the decision, including his right to appeal.  He did not appeal the decision.

2.  An August 2002 rating decision denied a claim of entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks).  The Veteran was informed of the decision, including his right to appeal.  He did not appeal the decision.

3.  The Veteran underwent a VA psychiatric examination on April 23, 2004, in conjunction with a review of his entitlement to non-service-connected pension, at which time PTSD was diagnosed.

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for PTSD between August 2002 and April 23, 2004.

4.  Service department records, to include a service treatment record showing that a diagnosis of PTSD should be considered, and a service personnel record showing that the appellant was awarded the Combat Infantryman's Badge, were of record when the RO denied the claim of entitlement to service connection for posttraumatic stress disorder in the May 1996 rating decision and the claim of entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks) in August 2002.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying the issue of entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The August 2002 rating decision denying the issue of entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks) is final.  38 U.S.C.A. § 7105.

3.  The criteria for an effective date earlier than April 23, 2004, for the award of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection for PTSD has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West Supp. 2011), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  He was afforded the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2010).

Governing law and regulations

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  The decision does not become final, however, unless the veteran is notified of the decision.  38 C.F.R. § 3.103(a) (2010).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection and a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

There is, however, an exception that applies to claims that are reopened and granted based on additional service department records that were not of record during previous denials. 

Effective October 6, 2006, 38 C.F.R. § 3.156(c) provides that:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding [38 C.F.R. § 3.156(a)].  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the  veteran by name, as long as the other requirements of [38 C.F.R. § 3.156(c)] are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) [The provisions of 38 C.F.R. § 3.156(c)(1) do] not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by [38 C.F.R. § 3.156(c)(1)] is effective on the date entitlement  arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease  or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by  medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

Analysis

Entitlement to service connection for PTSD was denied in May and July 1992 and May 1996 rating decisions.  The Veteran was informed of these decisions, including his right to appeal.  He did not appeal.  Similarly, in an August 2002 rating decision the RO denied a claim to of entitlement to service connection for issue of entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks).  The Board finds that the August 2002 rating decision included a claim of entitlement to service connection for PTSD because the claim was a broad claim of entitlement to service connection for a psychiatric disorder and because the appellant was claiming service connection for symptomatology to include anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was informed of the decision, including his right to appeal.  He did not appeal.  The May and July 1992, May 1996, and August 2002 rating decisions are final.

Absent a finding of clear and unmistakable error, the unappealed May and July 1992, May 1996, and August 2002 rating decisions are a legal bar to an effective date for the award of service connection for PTSD prior to the date of issuance of the August 2002 decision.  

As noted, the provisions of 38 C.F.R. § 3.156(c) provide an exception to the general rule precluding earlier effective dates involving a prior final denial.  In this case, the Veteran's claim was granted, in part, based on his service personnel record showing that he was awarded the Combat Infantryman Badge.  That regulation, however, is not applicable to the appellant's claim and therefore the RO did not have to consider it.  Specifically, the provisions of 38 C.F.R. § 3.156(c) pertain to claims in which relevant official service department records were not of record when the RO previously denied a claim.  

In this regard, the RO received in November 1992 the Veteran's relevant service personnel record showing that he was awarded the Combat Infantryman's Badge.  Therefore, the appellant's relevant service personnel record was of record not only when VA denied the claim of entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks) in August 2002, but also when VA denied the claim of entitlement to service connection for PTSD in May and July 1992 and May 1996.

On May 7, 1992, prior to the May 11, 1992 rating decision, VA received the Veteran's service treatment records showing that, based on the appellant's report of dreams regarding his wartime experiences, the diagnosis of posttraumatic stress disorder should be considered.  This service treatment record is relevant it is because it shows a possible diagnosis of PTSD, however, this record was before adjudicators not only when VA denied entitlement to service connection for a psychiatric disorder (claimed as anxiety attacks) in August 2002, but also when VA denied entitlement to service connection for PTSD in May and July 1992 and May 1996.  The Board also notes that the Veteran failed to report for several psychiatric examinations that may have revealed an earlier diagnosis of PTSD.  Finally, VA treatment records prior to the April 23, 2004, VA examination do not show a diagnosis of PTSD.

Following the August 2002 rating decision, the Veteran did not submit a claim to reopen the issue of entitlement to service connection for PTSD.  Rather, the Veteran underwent a VA psychiatric examination on April 23, 2004, in conjunction with a claim of entitlement to a permanent and total disability evaluation for pension purposes, at which time PTSD was diagnosed.  The RO in the August 2004 rating decision granted service connection and a 50 percent rating for PTSD, effective from April 23, 2004, without the Veteran ever filing a claim for the disorder.  

Applying the law to the facts of this case, there is no basis to grant an effective date prior to April 23, 3004, for the award of entitlement to service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later");  Sears v. Principi, 16 Vet. App. 244, 248 ("The [United States Court of Veterans Appeals] thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has reviewed the evidence of record between August 2002 and April 23, 2004, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim of entitlement to service connection for posttraumatic stress disorder, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.  

For the reasons described above, an effective date earlier than April 23, 2004, for the award of service connection for PTSD cannot be granted, as there is no evidence that establishes a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date earlier than April 23, 2004, for the award of service connection for PTSD is denied.



REMAND

In February 2009, the Board directed the RO to arrange for a VA psychiatric examination by a physician.  The Veteran, instead, underwent a VA examination by two psychologists in June 2009.  Moreover, the psychologists did not explicitly opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the PTSD, by itself, precludes the claimant from securing and following substantially gainful employment consistent with his education and occupational experience.  Therefore, the RO did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, given the passage of time, another examination, this time conducted by a physician, is necessary.

The psychiatrists diagnosed PTSD and severe major depressive disorder with psychotic features, and indicated that the depression is secondary to PTSD.  Hence, the medical evidence shows that a major depressive disorder is part of the service-connected psychiatric disorder.

Moreover, the two VA psychologists assigned a Global Assessment of Functioning score of 40 based on the presence of some impairment of reality testing in the form of visual perceptual difficulties.  Significantly, however, while the June 2009 VA examination report reflects that the Veteran showed paranoid ideation, the report also notes that he did not show evidence of suicidal or homicidal ideation, hallucinations, delusions, impairment of impulse control, episodes of violence, inability to maintain minimum personal hygiene, or obsessive/ritualistic behavior.  Moreover, the psychologists described the claimant's occupational functioning difficulties due to his psychiatric disorder as "moderately" impairing.  Hence, in light of findings arguably suggesting greater functioning than reflected by the assigned global assessment of functioning score, the two psychologists must more thoroughly explain the basis for their assignment of a global assessment of functioning score of 40.

The Veteran must be afforded the opportunity to identify any treatment for his psychiatric disorder since March 2009, and the RO must ask him whether he has applied for Social Security disability benefits.  

Finally, the RO had requested records from the Salem VA Medical Center and the Tazewell VA community-based outpatient clinic from January 2005 to April 2009.  The RO must obtain any additional treatment records from the Salem VA Medical Center and the Tazewell VA community-based outpatient clinic from April 2004 to January 2005 and since April 2009.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify all treatment for any psychiatric disability since March 2009.  Regardless of the appellant's response, the RO must attempt to obtain any treatment records regarding care for any psychiatric disorder from the Salem VA Medical Center and the Tazewell VA community-based outpatient clinic, from April 2004 to January 2005 and since April 2009.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO must ask the Veteran whether he has applied for Social Security disability benefits.  Depending on the appellant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the claimant.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  The RO must arrange for the Veteran's claims file to be reviewed by the two psychologists, if available, who conducted the June 2009 VA examination.  The claims folder and a copy of this REMAND must be made available to them.  Following their review of the claims file, the two psychologists must thoroughly explain the basis of the assignment of a global assessment of functioning score of 40 in light of the arguably higher functioning level described in the report.  A complete rationale for the opinion must be provided.

4.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder is to be made available to the examining physician to review.  In accordance with the latest AMIE worksheets for rating mental disabilities, the physician is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD with major depressive disorder with psychotic features alone.  The psychiatric examiner is requested to address the following:

a.	The examiner should indicate, with respect to each identified psychiatric symptom, whether the symptom is due to the Veteran's service-connected PTSD with major depressive disorder with psychotic features.

b.	The examiner is to provide an opinion addressing the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD with major depressive disorder with psychotic features, including whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder, by itself, precludes the claimant from securing and following substantially gainful employment consistent with his education and occupational experience.  Age may not be considered a factor in rendering this opinion.

c.	To the extent possible, the manifestations of the Veteran's service-connected PTSD with major depressive disorder with psychotic features should be distinguished from those of any other mental disorder found to be present.  If they cannot be distinguished from one another, that fact must be noted.

d.	The examiner must to assign a global assessment of functioning score based on the impact of the Veteran's PTSD with major depressive disorder with psychotic features alone, and provide an explanation what the score represents.  If it is impossible to make such a distinction, the examiner must so state.

e.	A complete rationale for all opinions rendered should be provided.
  
5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
6.  After the development requested, the RO should review the medical opinion, if available, and the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the opinion or report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the issue of entitlement to an increased rating for PTSD with major depressive disorder with psychotic features since August 23, 2004.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


